Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT OF FLORIDA
                                  WEST PALM BEACH


     In RE: Zantac (Ranitidine) Products                                           MDL No. 2924
     Liability Litigation                                                           20-MD-2924



     This Document Relates To:                                    Judge Robin L. Rosenberg
     All Actions                                         Magistrate Judge Bruce E. Reinhart



                Plaintiffs’ Response to GSK’s Motion to Extend Deadlines in PTO 47


           On March 12, 2021, GSK filed a motion to extend its March 15, 2021 PTO 47 deadline for

    substantial completion of non-custodial document production including, but not limited to,

    preclinical, clinical, nonclinical, and study-related materials as well as manufacturing,

    sales/marketing, and regulatory documents [DE 3044]. Given “the discovery delays that have

    occurred and that continue, and further recognizing the impact these delays have had on Plaintiffs,”

    GSK agreed not to oppose Plaintiffs’ request for an extension of deadlines and/or modification of

    PTO 30. See GSK Motion at p. 1. On the same date, the Court entered a paperless order that

    granted GSK’s motion and directed Plaintiffs to file a response by March 17, 2020 [DE 3045].

           Plaintiffs do not object to GSK’s request for an extension however Plaintiffs now submit

    their response for the Court’s consideration with the factual and procedural history, as well as a

    request for relief and modification of PTO 30, or vacating PTO 30 and entry of an Order setting

    forth a new schedule and deadlines. Plaintiffs seek this relief due, in substantial part, to GSK’s




                                                     1
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 2 of 20




    delayed and incomplete custodial file production due December 31, 2020, as required by PTO 47

    and the continued delayed noncustodial productions that were the subject of GSK’s motion.1

                                              Introduction
           Since the inception of this MDL, all parties recognized the formidable task of a truncated

    18-month discovery schedule. To satisfy such an expedited case management schedule, all parties

    agreed to work together cooperatively and efficiently to conduct discovery and meet court-

    imposed deadlines. Plaintiffs have stressed, early and often, the importance of a complete and

    maintainable discovery schedule for non-custodial and custodial productions and depositions.

    Unfortunately, there has been consistent and widespread delayed productions of critical non-

    custodial and custodial documents necessary for liability and general causation that have

    handicapped Plaintiffs’ ability to efficiently and timely review, evaluate, prepare for and schedule

    depositions, to the point that the current PTO 30 schedule is no longer viable. Now, close to a year

    after the Court’s first discovery directive was issued, and only four and a half months before the

    deadline for submission of expert reports, GSK has now, after multiple problems with both its

    custodial and noncustodial productions, had to finally concede that it cannot meet the PTO 47

    document production deadlines.

                                            Legal Argument
           Fed.R.Civ.P. 37(b) provides authority for the Court to order just relief and/or the imposition

    of sanctions against a party who fails to obey an order to provide or permit discovery. As the

    Eleventh Circuit has warned, “there is no requirement that the opposing party moves for this order


    1
      GSK is not the only Brand Defendant that is, or has been, delinquent in its production of
    documents in accordance with the PTO 47 deadlines. As discussed during prior Discovery
    Conferences and Status Conferences, Sanofi and BI have also been delayed in productions and
    have incomplete productions of categories of non-custodial documents and/or Tranche 1 custodial
    files. Plaintiffs anticipate similar delays by the Generic Defendants moving forward, as has already
    been discussed in the context of the PTO 60 negotiations and subsequent discovery hearings.
                                                     2
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 3 of 20




    - only that it be issued and disobeyed.” Properties Int'l, Ltd. v. Turner, 706 F.2d 308, 310 (11th

    Cir.1983).

           Plaintiffs seek just relief consisting of modification to PTO 30 to effectuate a fair and

    reasonable timeframe for Plaintiffs to conduct and complete the essential discovery in this case.

    Despite exhaustive efforts to maintain the discovery schedule under PTO 30, GSK has failed to

    adhere to PTO 47 which has had a ripple effect on the entire scheduling Order. Due to GSK’s

    and other Brand Defendants’ ongoing failures to meet PTO 47 deadlines, Plaintiffs request that

    the Court vacate PTO 30 and enter the proposed Order attached as Exhibit “A” that sets forth new

    deadlines that allow Plaintiffs the ability to conduct essential discovery necessary to fully develop

    their case, while simultaneously advancing the individual cases in such a way that Bellwether trials

    are not delayed for years. Plaintiffs believe the proposed schedule attached as Exhibit “A” is fair

    and equitable considering the circumstances and delays that have occurred through no fault of

    Plaintiffs. Alternatively, Plaintiffs request that the Court modify the case management deadlines

    in PTO 30. See Plaintiffs’ Proposed Variations of Modified PTO 30 Orders, attached as Exhibits

    “B” and “C”.

                                 Pre-Trial Orders Governing Discovery
           On July 22, 2020, the Court entered Amended PTO 24, which provided for full non-

    bifurcated discovery that began on June 15, 2020. The full non-bifurcated discovery period would

    “continue[s] for 18 months culminating in the filing of Daubert motions relating to general

    causation, as well as motions for class certification….” See PTO 24 at p.2. During the 18-month

    discovery period provided under PTO 24, Plaintiffs would be required “to complete all fact

    discovery of all Defendants, including document discovery and fact depositions, and the parties

    shall complete expert discovery necessary to prepare general causation Daubert motions within

    that 18-month period.” Id. In addition, PTO 24 provides that Plaintiffs’ motions for class

                                                     3
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 4 of 20




    certification shall also be filed 18 months following the initiation of discovery. During that 18-

    month period, the parties shall engage in all fact discovery, including document discovery and

    depositions, to prepare for the filing of the class certification motions.”2 Id.

           On June 18, 2020, the Court entered PTO 30 and provides the following deadlines

    consistent with PTO 24:

           1) the opening of fact discovery would occur on June 15, 2020;
           2) the completion of fact discovery of Defendants on issues related to general causation
              and expert reports would be due by August 2, 2021;
           3) completion of all fact discovery of Defendants and fact discovery related to class
              certification would be by December 20, 2021; and
           4) Daubert motions and Plaintiff’s class certification motions and expert reports would be
              due by December 20, 2021.

    PTO 30 at 3-4. The parties were instructed to provide their respective vision on how to accomplish

    the discovery that needed to be completed to maintain the schedule in PTO 30. In the interim,

    Plaintiffs entered into Core Discovery Agreements (“CDAs”) with the Generic Defendants and

    Retailer Defendants.

           After weeks of discussions, proposals and counterproposals working with the Special

    Master, the Court entered Amended PTO 47 on October 3, 2020, pertaining only to the Brand

    Defendants (“Brands”), that ordered the Brands to produce the first tranche of custodial files

    (beginning on 11/24/20 with substantial completion by 12/31/20) and the substantial completion

    of non-custodial document production on a rolling basis by specific deadlines varying among the

    Brands: 10/30/2020 for Pfizer, 12/20/2020 for Sanofi, 12/31/2020 for BI and 3/15/21 for GSK.




    2
     This was also consistent with the representations made to the Court at the May 12th conference,
    during which Sanofi’s counsel advised the Court of the schedule that had been agreed upon
    indicating: “Between now and then, we will engage in non-bifurcated discovery. In other words,
    we, the Defendants, have agreed not to insist on case discovery or bifurcated discovery such that
    general causation discovery will go first. We will agree that all discovery against the Defendants
    will happen within that 18-month period.” 05/12/2020 Transcript, p. 377.
                                                       4
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 5 of 20




    The Court noted that its intervention was “necessary to ensure the 18-month discovery schedule

    is maintained.” Amended PTO 47, p. 1.

                                      Discovery Timeline and Status

           On May 13, 2020, during the very first discovery conference, Plaintiffs advised the Court

    that “we came to the Court yesterday with essentially our schedule that we have sort of in concept

    agreed to, being able to move this quickly along is a huge piece, to be able to accomplish all this

    in the time we have discussed.” 05/13/20 Transcript, p. 12. At that same conference, Plaintiffs

    advised the Court that in March 2020 they had informally provided the Brands with initial

    categories of documents that could be collected and produced in the short term while foundational

    Orders were being negotiated. These documents included the Brands’ Regulatory files, Adverse

    Event Reports, Clinical Studies, and other foundational documents such as SOP’s and

    organizational charts. Mr. Friedman, speaking on behalf of the Brands, represented that “[a]ll four

    brand manufacturers have agreed to produce and to prioritize the production of those files

    (referring to the regulatory files) with the goal of getting those productions in the next three to six

    weeks.” Id. at p. 33:18-203

           On July 9, 2020, Plaintiffs informed the Court that formal written discovery and 30(b)(6)

    deposition notices had been served on each of the Brands (service date of June 16, 2020) and that

    Plaintiffs were working with the Brands to secure dates, as well the production of non-custodial

    and custodial documents and search terms. 07/09/20 Transcript, pp. 122-123. The parties agreed

    that they did not need the Court’s intervention at that point as they were meeting and conferring to

    reach a resolution. Id. p. 122-123.



    3
      Despite Mr. Friedman’s representations in May 2020 and prior representations by GSK and BI
    that the regulatory productions were complete in the Fall of 2020, GSK and BI were still producing
    regulatory files in February 2021.
                                                      5
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 6 of 20




           GSK’s initial document production was problematic right from the beginning in the

    Summer of 2020, because it contained 74,000 documents, of which over 60,000 documents were

    improperly redacted including 47,000 documents (1 million pages) that were completely redacted.

    After filing a PTO 32 dispute resolution memorandum on September 11, 2020, GSK agreed to

    reproduce the documents with the redactions removed.4 The unredacted documents in their

    entirety were not produced until November and December 2020.

           After difficulty making progress on discovery with all Brands, the parties had a Status

    Conference on September 30th, where the Court indicated:

           [O]ne overarching impetus for today’s conference is the need to discuss the
           development of the discovery process between the Plaintiffs and the Brand
           Defendants…[W]e are at a time in the litigation, over seven months since the
           inception of the MDL and about three months since PTO 30 was entered setting
           forth the case management schedule for the case, that the topic of discovery is of
           paramount importance to the parties. I recognize that. And particularly for
           discussion today is a timeline of discovery between the Plaintiffs and the Brand
           Defendants. Each party, I believe, has reason to meet deadlines by which
           productions will be made and received to ensure that the 18-month discovery period
           that the parties set out for themselves, again contained within PTO 30, can be
           maintained.

    09/30/20 Transcript, p. 6.

    As a result, Plaintiffs requested entry of a proposed schedule that provided deadlines for:

           1) completion of 4 separate tranches of custodial files throughout the entirety of the
              discovery period,
           2) noncustodial document production with prioritization of certain specific categories of
              high priority science and pharmacovigilance information in November, and
           3) completion of 30(b)(6) depositions in certain functional departments pertinent to the
              claims in this case by December 31, 2020.

    See Plaintiffs’ Proposed Schedule submitted to the Court in advance of the 9/30/2020 Status

    Conference, attached as Exhibit E.



    4
     See Plaintiffs’ Joint PTO 32 Dispute Resolution Memorandum submitted on September 11,
    2020, attached as Exhibit D.
                                                     6
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 7 of 20




           During discussions with the Brands and the Court at the September 30th Status Conference,

    Plaintiffs noted that there were certain categories of information that were needed in advance of

    the January 8th deadline to designate cancers and expert report deadlines:

           We need these types of categories and documents in order to do our job that we
           agreed to under PTO 30. … We know what categories of documents we need to get
           this done not just by January 8th, but to get this done by expert report deadlines
           next year and the close of discovery, which is a very, very tight deadline. This is a
           complex case, as your Honor is aware, with a product that contains a known
           carcinogen. That specific carcinogen, NDMA, is implicated in multiple cancer
           types in multiple organs in all species. In addition to that, we have conduct of a
           Defendant that spans almost 50 years with complex scientific issues and different
           theories of liability here that you don’t typically see in your run of the mill pharma
           cases, and that includes the manufacturing, storage, and handling, that the NDMA
           levels increase over time when exposed to heat and humidity. This is a complex
           case and the discovery it entails would typically, if we are going to be candid, take
           two or two and a half years, but we agreed as part of an overall negotiation with
           Defendants to a very aggressive discovery deadline of 18 months. In exchange for
           that, we agreed that we would be able to take full non-bifurcated discovery during
           that 18-month timeframe and that the Defendants would cooperate and produce
           documents and witnesses in a timely manner so we can meet those goals.

    09/30/20 Transcript, pp. 72-73.

           Thereafter, Plaintiffs proposed a schedule with the intent of “keeping all of us on pace for

    the next 16 months now that we have left in this discovery…” Id. Amended PTO 47 was

    subsequently entered, recognizing that the “Court’s intervention at this stage is necessary to ensure

    that the eighteen-month discovery schedule is maintained and providing a production schedule for

    the Brand Manufacturers to produce non-custodial documents and the first tranche of custodial

    files as well as “reaffirming the need for each Defendant to make substantial rolling productions

    as quickly as possible.” 5 See PTO 47, p. 3. PTO 47 also contemplated that the first tranche of

    custodial files would not be the only tranche, recognizing that additional tranches of custodial files



    5
     Plaintiffs requested deadlines for the completion of initial Rule 30(b)(6) depositions however
    Defendants objected, and the Court declined to include these deadlines in the Order.

                                                      7
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 8 of 20




    would be forthcoming. In accordance with PTO 47, the Brands were required to make the initial

    production of the Tranche 1 custodial files on November 24, 2020, with substantial completion by

    December 31, 2020.6

           The Court held an in-chambers hearing on December 17, 2020 and a Status Conference on

    December 18, 2020. During those two conferences, Plaintiffs expressed serious concerns over the

    delays in the Brands’ production of non-custodial and custodial documents that were required on

    a rolling basis between the entry of PTO 47 and December 31st, as well as the several month delay

    in producing 30(b)(6) witnesses for deposition and the impact this would have on Plaintiffs’ ability

    to conduct discovery necessary to stay on track with the deadlines set forth in PTO 30.7




    6
      The only Brand that complied with this deadline was Pfizer. GSK, Sanofi, and BI did not produce
    any Tranche 1 custodial files on November 24th. BI produced its first custodial files on December
    4, 2020, consisting of 5 of the 27 custodial files that were part of Tranche 1. BI’s second batch of
    custodial files was produced on December 16th, consisting of another 5 custodians from the 27
    custodial files included in Tranche 1. The remainder were produced on December 23rd. During
    January and February 2021, BI continued to produce custodial and noncustodial documents that
    were due no later than December 31, 2020. Sanofi has yet to complete its Tranche 1 custodial file
    production due to the failure to preserve evidence and improper deletion of custodial file emails in
    violation of three separate preservation orders. GSK has yet to complete its Tranche 1 custodial
    file productions that were due by 12/31/2020.
    7
      Except for the BI regulatory 30(b)(6) deposition taken on 10/01/2020, and the Sanofi regulatory
    30(b)(6) deposition that was subsequently postponed due to Sanofi’s destruction of custodial
    documents, the Brands did not provide dates for the 30(b)(6) depositions on topics that Plaintiffs
    originally noticed in June 2020 until days before the December 18, 2020 Status Conference and
    only after Plaintiffs threatened to file a motion to compel. The dates provided by the Brands began
    in late January with regulatory depositions of Sanofi, Pfizer and GSK. The remainder of the
    30(b)(6) depositions were scheduled to continue through February and March and set to conclude
    in April. However, the GSK regulatory deposition scheduled for January 21st was postponed
    multiple times, and ultimately rescheduled for March due to GSK’s failure to timely produce
    regulatory documents and the Sanofi regulatory deposition scheduled for January 22nd was
    postponed pending investigation into the destruction of documents including the custodial file of
    the proposed witness.

                                                     8
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 9 of 20




    In fact, Plaintiffs specifically challenged the Brands in open Court and stated:

           [I] would like to again just emphasize that we are fully committed to the schedule
           set forth in PTO 30. It is incumbent, though, on the Defendants to produce
           documents and witnesses in a timely manner, and I would suggest that if the
           Defendants cannot do that, if they cannot produce witnesses and documents in a
           timely manner, it is their responsibility to notify the Court and us that they cannot
           meet their obligations under PTO 30 so that we can deal with it.

    12/18/20 Transcript, p. 46:10-18 (emphasis added).

           GSK’s counsel, speaking on behalf of all the Brands, stated: “I think we are on track to

    either meet or get very close to getting all these documents out the door by the end of the year…”

    Id. at p. 54:12-15. On that same day, counsel notified Plaintiffs that GSK was likely unable to

    produce the adverse event reporting information prior to Plaintiffs’ January 8th deadline to

    designate cancers. Four days later, on December 22nd, counsel notified Plaintiffs that GSK was

    unable to produce its custodial files by December 31st, and they would “bleed into the week of

    January 4th.” Notwithstanding those statements, GSK has yet to complete its production of

    Tranche 1 custodial files.

           During the December 18, 2020 Status Conference, Plaintiffs advised the Court that the

    Brands’ document productions thus far paled in comparison to other comparable MDLs, and

    Plaintiffs anticipated that “we are going to get a significant document dump of millions of

    documents on the eve of December 31st” which did not comply with the spirit or intent of PTO

    47.8 Id. at p. 44:5-13. Plaintiffs also advised the Court that, “after six months of trying to get dates

    on the books, we are now scheduled to take those 30(b)(6) depositions in late January and going

    through April.” Id. at p. 45:22-46:25. Plaintiffs also stated that they “anticipate we will be getting




    8
      Plaintiffs noted that PTO 47 ordered a rolling robust production of documents so Plaintiffs could
    review them as they came in but, unfortunately, it did not happen. See 12/18/2020 Transcript, p.
    44:9-13.
                                                       9
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 10 of 20




    the custodial files by the end of the year, significant documents produced and we will be reviewing

    them. We will be requesting depositions of witnesses from those custodial files, and if it is going

    to take six to nine months to schedule a deposition, then that is obviously going to be problematic

    under the deadlines set forth in PTO 30.” Id. p. 46:19-47:6.

           In response, GSK, speaking on behalf of all Brands, stated “the brands have been working

    incredibly hard, making good progress to meeting the aggressive discovery schedule in this case”

    and that they were “on track to either meet or get very close to getting all these documents out the

    door by the end of the year.” Id. p. 49:7-9; 54:7-15. The Court acknowledged the statements by

    the Brands’ counsel but expressed its expectation that “PTO 47 would be complied with.” Id. p.

    61:6-18.

           At the January 6, 2021 Discovery Conference, Plaintiffs notified the Court that “the parties

    agreed that GSK would produce a total of 38 custodial files, with 30 custodial files by December

    31st, and the remaining 8 would be produced in January 2021. GSK hasn’t complied with PTO 47.

    It was required to produce 30 custodial files by December 31st and they produced 13 custodial

    files.” 01/06/21 Transcript, pp. 14-15. Plaintiffs also expressed serious concerns at that conference

    that the noncustodial document production for all Brands was lacking due to the small quantity of

    documents that had been produced thus far, with only 101,000 total documents for Sanofi, BI and

    Pfizer, of which 75,000 were produced in the two weeks prior to the Discovery Conference. Yet,

    representations were made by the Brands that the productions were complete. Id. p. 13-14.

    Notably, Plaintiffs pointed out that Pfizer, which had not had any responsibility for the product

    since 2006, had produced more custodial file documents than GSK, BI and Sanofi combined.

    01/06/21 Transcript, p. 17:6-9, emphasis added.




                                                     10
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 11 of 20




    Again, speaking on behalf of all of the Brands, GSK made the following representation:

           [W]e have a couple more documents that are in review now that we expect to be
           getting out early – end of this week, early next week…[W]e have some additional
           custodial files, GSK has some additional custodial files, paper documents, and I
           believe Sanofi does as well, that we are hoping to get out the door in relatively short
           order. The other important thing here, and I really took Judge Rosenberg’s guidance
           to heart at the last case management conference, communication is really key here.
           And we did, ‘we’ GSK, did tell the Plaintiffs before the holidays that we thought
           we were not going to quite make it, but that we expected to be able to complete our
           custodial productions by the first or second week of January. We remain on track
           to do that.

    01/06/21 Transcript, pp. 18-19. As of March 17, 2021, GSK still has not completed these

    productions.

           Because GSK is the innovator of Zantac and has done the bulk of the preclinical and

    clinical study work over the development and history of the product, GSK’s ongoing delay in

    production of these types of documents and going forward into mid-May has caused Plaintiffs to

    also be substantially delayed in reviewing critical liability and causation documents, identifying

    custodians for custodial productions, and designating and taking depositions in advance of

    deadlines set forth under PTO 30.

                       GSK’s Repeated Violations of Court-Ordered Deadlines

           Despite GSK’s narrative in its March 12th Motion to Extend Discovery Deadlines, GSK

    has repeatedly violated this Court’s discovery deadlines for multiple reasons, some related to the

    impact of COVID-19 and others related to a variety of non-COVID related issues,9 that have




    9
      For example, GSK notified Plaintiffs in early February that it had inadvertently failed to run key
    search terms, including Zantac and NDMA, that the parties had agreed upon across the custodial
    files and therefore the custodial files were all incomplete and there were over 250,000 documents
    that needed to be reviewed and produced. Then, in mid-February, Plaintiffs learned that GSK had
    unilaterally stopped collecting documents from custodial files on September 13, 2019 (the date of
    the Valisure citizen’s petition filed with the FDA notifying the FDA that it found NDMA in
    Zantac). Prior to this, GSK had represented to Plaintiffs in an email dated 11/25/2020, that the
                                                     11
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 12 of 20




    rendered it impossible to comply with an 18-month discovery schedule. Judging by the repeated

    failure to comply with Pretrial Orders and the gradual trickle of document production, Plaintiffs

    find it hard to believe that GSK, BI and Sanofi really intended to cooperate with Plaintiffs to

    satisfy the agreed upon 18-month expedited discovery schedule providing for full, non-bifurcated

    discovery.

              As stated previously, 80% of GSK’s initial document production in the Summer of 2020

    was improperly redacted. After filing a PTO 32 dispute resolution memorandum on September

    11, 2020, GSK agreed to reproduce the documents with the redactions removed but it took months

    for this to be completed.10 GSK also failed to even begin any custodial file production by

    November 24th pursuant to PTO 47, and failed to substantially complete custodial file production

    by December 31st.11 Plaintiffs wrote to GSK inquiring of the status of the Tranche 1 custodial file

    production due on November 24th, as well as the lack of rolling production of non-custodial

    documents.12 GSK only produced its first but very minimal, partial custodial files on December

    2, 2020; a second production with only one partial custodial file on December 7th; and a single




    custodial files were being produced “until present.” Recently, GSK agreed to produce the
    custodial file documents that were generated from 9/13/2019 through 12/31/2020.

    10
         See Exhibit D.
    11
         As noted previously, GSK’s Tranche 1 custodial file production remains incomplete.
    12
       Plaintiffs also wrote to Sanofi and BI on November 24th advising them of the failure to comply
    with PTO 47 by not producing any custodial files on or before November 24th and failing to engage
    in a rolling production of non-custodial documents. Plaintiffs had a meet and confer with Sanofi
    on December 4th regarding the failure to comply with PTO 47 and Sanofi did not mention the fact
    that Sanofi had failed to disable its autodelete function related to emails in violation of its litigation
    hold and the preservation orders. This is very concerning because Plaintiffs later learned that
    Sanofi had allegedly discovered its failure to preserve documents in mid-November. Sanofi did
    not notify Plaintiffs of the destruction of evidence until December 22, 2020.

                                                       12
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 13 of 20




    partial custodial file on December 11th, such that by December 31st, GSK had produced 10% or

    less of the custodial files required under PTO 47.13

           On January 6, 2021, GSK advised the Court that, although delayed, it would produce the

    Tranche 1 custodial files during the month of January. Subsequently, on January 15th, GSK

    notified Plaintiffs that its noncustodial regulatory production was not yet complete, despite GSK’s

    previous representations to the contrary. Counsel indicated that the additional regulatory

    production would be made “hopefully” on January 18th and advised that it would affect the

    Regulatory 30(b)(6) deposition scheduled on January 21, 2021. Therefore, the deposition was

    postponed until February 4th. Another incomplete regulatory production was made on the evening

    of January 20th.14

           GSK notified Plaintiffs in early February that it had inadvertently failed to run key search

    terms, including Zantac and NDMA, that the parties had agreed upon, across the custodial files

    and therefore the custodial files were all incomplete with over 250,000 documents that needed to

    be reviewed and produced. Then, in mid-February, Plaintiffs learned that GSK had unilaterally

    decided to stop collecting, reviewing or producing documents from custodial files that post-dated

    September 13, 2019 (the date of the Valisure Citizen’s Petition filed with the FDA notifying the



    13
       Sanofi and BI produced its first custodial files on December 4, 2020 and the next set of custodial
    files on December 23, 2020. In relation to noncustodial productions that were due by December
    20th, Sanofi continued to produce, noncustodial documents on January 11th and January 18th and
    January 24th. BI continued to produce custodial and noncustodial documents that were due by
    December 31st, in January and February 2021. BI also failed to produce its noncustodial files
    related to its NDMA investigation, its Form 483 FDA investigation reports and documents relating
    to Zantac that had occurred in December 2019, and other noncustodial documents from its
    IDEA4CON and Trackwise databases.
    14
       Similarly, four days after the December 18th Status Conference, on the eve of when the Court
    told all counsel to stand down for the holidays, on December 22nd, Sanofi notified Plaintiffs’
    counsel for the first time that there was a significant problem with Sanofi’s litigation hold
    involving the widespread deletion of custodial file emails.
                                                     13
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 14 of 20




    FDA that it found NDMA in Zantac). Prior to this, GSK had represented to Plaintiffs in an email

    dated 11/25/2020, that the custodial files were being produced “until present.” The parties notified

    the Court of the search term issue first at the February 5th in-chambers conference. Plaintiffs also

    notified the Court again in Plaintiffs’ submission in advance of the February 5th conference, as

    well as in PTO 32 Dispute resolution submission on February 26th.

             On February 2, 2021, GSK produced another 18,879 pages of Regulatory documents on

    the eve of the February 4th deposition in violation of PTO 54.15 In addition, GSK also notified

    Plaintiffs that key search terms were “inadvertently” never run across the custodial files and that

    over 250,000 custodial file documents had not been reviewed or produced. Again, the Regulatory

    30(b)(6) deposition was postponed until March 3, 2021. On the eve of the March 3rd deposition,

    GSK produced another 1,100 custodial documents for the 30(b)(6) witness and advised that the

    updated custodial documents from 2020 would not be produced in advance of the deposition.

    Plaintiffs subsequently filed a PTO 32 Dispute Resolution Memorandum. See Exhibit G.

             In addition to the Regulatory 30(b)(6) deposition, GSK’s failure to produce noncustodial

    and custodial documents in a timely manner, notwithstanding the reasons, caused delay in

    conducting the depositions of the 30(b)(6) Pharmacovigilance witness and the 30(b)(6)

    Clinical/Preclinical trial witness both of which had been scheduled in February 2021. These have

    not yet been rescheduled due to the lack of custodial and noncustodial document production

    necessary to take these depositions.

             GSK admits that it knew and advised Plaintiffs of its inability to meet its deadlines as set

    forth in PTO 47 on February 17th. See GSK Motion, p. 8, [DE 3044]. At the March 2nd dispute

    resolution hearing, the Court inquired: “While I have you, let me ask one other question. In going



    15
         See Letter from GSK attached as Exhibit H.
                                                      14
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 15 of 20




    back over the submission in my materials, I see there is a significant deadline on March 15th for

    production from GSK, and as I recall at the last – one of our the [sic] last hearings, the indication

    was that GSK was working valiantly to meet their deadline. Mr. Oot, does it still look like you

    are you going to land the plane on time on the 15th?” 03/02/21 Transcript, p. 8:2-9. GSK replied:

    “We are working on that right now, your Honor. I’d say that there are issues that we are working

    through with Plaintiffs. That will be a discussion, perhaps, that we could have on Monday. Right

    now, I couldn’t say with certainty that we are going to meet the full completion of everything on

    the 15th.” Id. at 8:10-15. Thereafter, Plaintiffs advised the Court that, contrary to GSK’s statement,

    they had already “been advised that they [GSK] will not meet the March 15th deadline.” Id. at p.

    9:5-8.

             GSK filed its Motion for Extension of PTO 47 deadlines on March 12th. In filing its

    motion, Defendants noted that “the discovery delays that have occurred and that continue, and

    further recognizing the impact these delays have had on Plaintiffs, GSK agrees not to oppose

    Plaintiffs’ request for any extension of deadlines and/or modification of PTO 30.” See GSK

    Motion, p. 1 [DE 3044]. Plaintiffs therefore do not oppose GSK’s Motion for an Extension of the

    PTO 47 deadlines as they relate to GSK’s noncustodial document production but respectfully seek

    such relief and remedy set forth below due to GSK’s (and other Brands) consistent and ongoing

    failure to comply with the directives and deadlines set forth in PTO 30 and PTO 47.16 These



    16
      Plaintiffs' counsel and counsel for BI have had several meaningful discussions over the past
    several weeks concerning BI's PTO 47 productions and depositions and the delays in producing
    hard copy documents from BI's manufacturing facility in Promeco, Mexico due to Covid-19 and
    otherwise and agreed to work together to accomplish the necessary discovery. Counsel for BI
    has acknowledged in those discussions that an extension of time may be needed to complete the
    hard copy document production and for plaintiffs to complete related discovery and a
    modification to PTO 30 may also be needed and so has agreed that BI would not oppose a
    reasonable extension sought by Plaintiffs. Similarly, counsel for Pfizer has indicated a
    recognition of the need by Plaintiffs for an extension of the PTO 30 deadlines.
                                                      15
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 16 of 20




    violations include the failure to: 1) produce custodial and non-custodial documents on a rolling

    basis as directed in PTO 47, 2) produce Tranche 1 custodial files by December 31, 2020, as

    required under PTO 47, 3) produce noncustodial documents as required under the deadlines set

    forth for each Brand Manufacturer in PTO 47.

                                       Relief Sought by Plaintiffs
           Plaintiffs have been unduly prejudiced by the ongoing discovery delays such that we

    cannot feasibly timely conduct and complete essential discovery to meet the deadlines set forth

    in PTO 30. The discovery delays have caused the cancellation and postponement of multiple

    depositions, in an already aggressive and tight discovery schedule, as well as the inability to

    review highly relevant scientific and safety documents as well as clinical, preclinical and

    nonclinical testing and studies and conduct meaningful depositions. These delays have

    substantially impacted Plaintiffs’ ability to work with experts in a timely manner in advance of

    the August 2nd deadline, resulting in irreparable prejudice and harm to Plaintiffs under PTO 30.

    Even if the Court were to deny GSK’s motion and order GSK to produce the delayed documents

    within one day or one week, Plaintiffs would still require the relief requested in this response due

    to the recurrent and ongoing delays in production of noncustodial and custodial documents.

           Plaintiffs therefore seek relief in the form of an Order Vacating PTO 30 and entry of an

    Amended PTO 30. Plaintiffs propose several alternatives in the context of this requested relief.

    Each of the alternatives seeks to modify PTO 30 to extend the August 2, 2021, deadline to

    December 20, 2021 (the current date for completion of all fact discovery presently in PTO 30).

    Therefore, instead of having 2 separate deadlines, all fact discovery, including general causation

    discovery, would now end on December 20, 2021, and expert reports, expert depositions and

    Daubert motions and briefing would be correspondingly extended thereafter.



                                                     16
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 17 of 20




           This modification would allow Plaintiffs and Defendants approximately four and one-half

    months of additional time to complete fact discovery relating to general causation, along with

    completing all other discovery. General fact discovery is already scheduled to close on December

    20, 2021, and the additional time requested for submission of expert reports roughly corresponds

    to the effect of the discovery delays to date on Plaintiffs’ ability to timely, efficiently, and

    meaningfully sequence and manage discovery in this MDL. A proposed Order making only those

    modifications is attached as Exhibit “C” setting forth a new schedule.

           This Court has previously acknowledged that this may be one of the largest MDL’s in

    history. Granting the requested relief is clearly warranted in light of the facts and circumstances

    that have been presented to the Court. Moreover, the additional time is relatively minor in the

    grand scale of this litigation. Although Plaintiffs have not caused this delay, we are mindful of

    the impact the delay and a modification of the schedule has on the overall management of this

    litigation, so we would respectfully ask the Court to consider how we address the schedule moving

    forward and how to make the best use of the time we have built into the schedule and address

    next steps. As such, we also believe that PTO 30 is ripe for modification to address this litigation

    beyond general fact discovery, general causation, Daubert and class certification motions.

           Currently, PTO 30 does not extend beyond the scheduling of general fact discovery,

    general causation, Daubert and class certification motions. The parties did not submit a complete

    schedule including Bellwether selection, discovery, expert submissions and trial(s) because

    Defendants refused to include anything beyond general discovery, Daubert and class certification

    motions and we could not reach agreement. Plaintiffs originally proposed a full schedule through

    Bellwether discovery and trials, including disclosure of specific causation expert reports, timing




                                                     17
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 18 of 20




    of specific causation Daubert motions, class trials and dispositive motions;17 however, the

    Defendants opposed the inclusion of any Bellwether discovery or Bellwether trial dates because

    they wanted to wait until after the Daubert and class certification rulings contemplated by PTO

    30.

           PTO 30 dictates that by May 14, 2021, “the parties begin discussions regarding process

    for selection of potential bellwether personal injury cases,’ and by August 16, 2021, “Completion

    of process and plan for selecting potential bellwether personal injury cases, to be refined and

    amended for good cause as appropriate until final bellwether selection following the Court’s

    general causation Daubert ruling.” However, with the current discovery delays combined with the

    prospect of   multiple types of cancer injuries; multiple Brands and Generic Manufacturer

    Defendants; significant case specific issues including timeframe, product usage, potential latency

    periods, NDMA levels/exposure; and over 80,000 filed cases and registered claims; the process

    of selecting Bellwether trial pools and conducting initial core discovery to reduce the pool and

    select cases for trial, completing the discovery, specific causation expert disclosures, and Daubert

    and dispositive motions’ practice associated therewith, is a monumental project, requiring

    enormous time and resources. If a path forward is not considered and planned now, the first trials

    in this MDL cannot happen for many years. This issue must be addressed now on behalf of our

    clients who have cancer, many of whom may not live to see the end of this litigation. Therefore,

    we would respectfully request the Court address this in the context of Plaintiffs’ Response to




    17
       The Court recently asked about dispositive motions with the parties and Plaintiffs’ counsel
    advised that under the typical MDL process and procedure, dispositive motions are dealt with in
    the context of individual Bellwether cases where the individual facts and law can properly be
    considered. Defendants did not offer a response.
                                                     18
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 19 of 20




    GSK’s Motion for an Extension of deadlines contained in this Court’s Order and Plaintiffs’ prayer

    for relief in accordance with the Federal Rules of Civil Procedure and applicable case law.

           To address the reality of any timing as it pertains to the case specific issues outlined above,

    Plaintiffs respectfully offer two alternative proposals setting forth a vision to address the present

    discovery concerns. The first results in Bellwether trials beginning in late 2022, and the second

    results in Bellwether trials beginning in early 2023. See Exhibits “A” and “B.” Each option

    contains brief summaries of the rationale for the proposal and a corresponding timeline. By way

    of comparison, Exhibit “A” requires Plaintiffs to almost concurrently designate and submit

    general causation and case specific expert reports, and thereafter expert depositions and Daubert

    motions. In contrast, Exhibit “C” maintains a staggered approach between general causation and

    specific causation, including expert reports, depositions and Daubert motions and briefing. If the

    Court compares the schedules contained in Exhibits “A” and “B” with Exhibit “C” which contains

    solely an extension of current deadlines under PTO 30, it is apparent that any Bellwether will not

    occur until mid to late 2023 if we solely extend the current deadlines as set forth in Exhibit “C.”

    Last, Plaintiffs attached as Exhibit “I” a comparison chart, comparing current PTO 30 with the

    three alternative proposed schedules/prayers for relief.




                                                     19
Case 9:20-md-02924-RLR Document 3062 Entered on FLSD Docket 03/17/2021 Page 20 of 20




           Plaintiffs believe this relief is fair and equitable given the broad and ongoing failures of

    GSK and other Brands to meet PTO 47 deadlines, the complexities of the issues in the case, the

    ongoing COVID-19 pandemic and the unfair prejudice that will result if Plaintiffs are unable to

    obtain critical discovery necessary to appropriately develop their case.

    DATED: March 17, 2021


                                                         Respectfully submitted,

                                                            /s/ Michael L. McGlamry
                                                         Michael L. McGlamry
                                                         POPE McGLAMRY, P.C.
                                                         3391 Peachtree Road, NE, Suite 300
                                                         Atlanta, GA 30326
                                                         Ph: 404-523-7706
                                                         Fx: 404-524-1648
                                                         efile@pmkm.com

                                                         Tracy A. Finken
                                                         ANAPOL WEISS
                                                         One Logan Square
                                                         130 North 18th Street, Suite 1600
                                                         Philadelphia, PA 19103
                                                         Ph: (215) 735-1130
                                                         tfinken@anapolweiss.com

                                                         Robert C. Gilbert
                                                         KOPELOWITZ OSTROW FERGUSON
                                                         WEISELBERG GILBERT
                                                         2800 Ponce de Leon Boulevard, Suite 1100
                                                         Coral Gables, FL 33134
                                                         Ph: (305) 384-7269
                                                         gilbert@kolawyers.com

                                                         Adam Pulaski
                                                         PULASKI KHERKHER, PLLC
                                                         2925 Richmond Avenue, Suite 1725
                                                         Houston, TX 77098
                                                         (713) 664-4555
                                                         adam@pulaskilawfirm.com

                                                    20
